Exhibit 10.73

 

INDEMNITY AGREEMENT

 

Indemnity Agreement (this “Agreement”), dated as of March 29, 2005 and effective
as of November 3, 2004, by and among RESOLUTION PERFORMANCE PRODUCTS INC., a
Delaware corporation (“Holding”), RESOLUTION PERFORMANCE PRODUCTS LLC, a
Delaware limited liability company (“RPP LLC”, and together with Holding, the
“Company”), and the indemnified party named on the signature page hereto
(“Indemnitee”).

 

Introduction

 

Indemnitee is a director and/or officer, as the case may be, of the Company. The
parties desire that the Company provide indemnification (including advancement
of expenses) to Indemnitee against any and all liabilities asserted against
Indemnitee to the fullest extent permitted by the Delaware General Corporation
Law and any other law (including statutory law and law established by judicial
decision) of the State of Delaware (collectively, “Law”), as the Law presently
exists and may be expanded from time to time, in each case on the terms and
subject to the conditions set forth herein.  Based on such premise, and for
certain good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

1.                                       Continued Service.  Indemnitee will
serve at the will of the Company or under separate contract, if such exists, as
a director and/or officer, as the case may be, of the Company for so long as
Indemnitee is duly elected, appointed and qualified in accordance with the
bylaws of the Company or until Indemnitee tenders Indemnitee’s resignation to
the Company.

 

2.                                       Indemnification.  The Company shall
indemnify Indemnitee as follows:

 

2.1                                 The Company shall indemnify Indemnitee when
Indemnitee was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Company), by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company or any of its subsidiaries,
or is or was serving at the request of the Company or any of its subsidiaries as
a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, or by reason of any act or omission by
Indemnitee in such capacity, against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with such action, suit or proceeding (including
punitive and similar damages, to the extent permitted by Law) if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

2.2                                 The Company shall indemnify Indemnitee when
Indemnitee was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding by or in the right
of the Company or any of its subsidiaries to procure a judgment in its favor by
reason of the fact that Indemnitee is or was a director, officer, employee or
agent of the Company or any of its subsidiaries, or is or was serving at the
request of the Company or any of its subsidiaries as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise against expenses (including attorneys’ fees) actually and
reasonably incurred by Indemnitee in connection with the defense or settlement
of such action or suit if Indemnitee acted in good faith and in a manner that
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and except that no indemnification pursuant to this Agreement shall
be made in respect of any claim, issue or matter as to which Indemnitee shall
have been adjudged to be liable to the Company or any of its subsidiaries unless
and only to the extent that the Court of Chancery of the State of Delaware or
the court in which such action, suit or proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which the Court of Chancery or such other court
shall deem proper.

 

--------------------------------------------------------------------------------


 

2.3                                 Any indemnification under Sections 2.1 and
2.2 (unless ordered by a court) shall be made by the Company only as authorized
in the specific case upon a determination, in accordance with the procedures set
forth in Section 3, that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct set
forth in such Sections 2.1 and 2.2. Subject to Section 3.3, such determination
shall be made (1) by the board of directors of the Company (the “Board”) by a
majority vote of a quorum consisting of directors who were not parties to such
action, suit or proceeding, or (2) if such a quorum is not obtainable, or, even
if obtainable, if so directed by a majority vote of a quorum of disinterested
directors, by Independent Counsel (selected pursuant to Section 3.3) in a
written opinion, or (3) by the stockholders of the Company.

 

2.4                                 Expenses (including attorneys’ fees)
incurred by Indemnitee in defending any civil, criminal, administrative, or
investigative action, suit or proceeding shall be paid from time to time by the
Company in advance of the final disposition of such action, suit or proceeding,
within 14 days after the receipt by the Company from Indemnitee of a Statement
of Undertaking, in a form reasonably acceptable to the parties, in which
Indemnitee (1) states that Indemnitee has reasonably incurred actual expenses in
defending a civil, criminal, administrative, or investigative action, suit or
proceeding and (2) undertakes to repay such amount if it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company as
authorized in this Section 2.

 

2.5                                 The indemnification and advancement of
expenses provided by, or granted pursuant to, this Section 2 shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under any
bylaw, agreement, vote of stockholders or disinterested directors, Law or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in another capacity while holding such office, shall continue after Indemnitee
has ceased to be a director, officer, employee or agent of the Company, and
shall inure to the benefit of the heirs, executors and administrators of
Indemnitee.

 

2.6                                 The termination of any action, suit or
proceeding by judgment, order, settlement or conviction or upon a plea of nolo
contendere or its equivalent shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that Indemnitee’s conduct was unlawful.

 

3.                                       Determination of Right to
Indemnification.  For the purpose of making the determination of whether to
indemnify Indemnitee in a specific case under Section 2.3, the Board,
independent legal counsel or the stockholders of the Company, as the case may
be, shall make the determination in accordance with the following procedures:

 

3.1                                 Indemnitee shall submit to the Board a
Statement of Request for Indemnification, in a form reasonably acceptable to the
parties, in which Indemnitee states that Indemnitee has met the applicable
standard of conduct set forth in Sections 2.1 and 2.2.

 

3.2                                 Indemnitee’s submission of a Statement of
Request for Indemnification to the Board shall create a rebuttable presumption
that Indemnitee has met the applicable standard of conduct set forth in Sections
2.1 and 2.2 and, therefore, is entitled to indemnification under Section 2. The
Board, Independent Counsel (as defined below) or the stockholders, as the case
may be, shall determine, within 45 days after submission of the Statement of
Request for Indemnification, specifically that Indemnitee is so entitled, unless
it or they shall possess clear and convincing evidence to rebut the foregoing
presumption, which evidence shall be disclosed to Indemnitee with particularity
in a sworn written statement signed by all persons who participated in the
determination and voted to deny indemnification.

 

3.3                                 If determination as to indemnification is to
be made by Independent Counsel, such Independent Counsel shall be selected by
the Board and approved by Indemnitee (such approval not to be unreasonably
withheld, delayed or conditioned). The Board shall give written notice to
Indemnitee (the “Independent Counsel Notice”) within 10 days after the delivery
of the Statement of Request for Indemnification advising it of the identity of
the Independent Counsel so selected. Indemnitee may, within seven days after the
date of the Independent Counsel Notice, deliver to the Company a written
objection to such selection. Any objection to selection of

 

--------------------------------------------------------------------------------


 

Independent Counsel pursuant to this Section 3.3 may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of the definition of “Independent Counsel” below, and the objection shall set
forth with particularity the factual basis of such assertion.  If such written
objection is timely made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit. In the event of a timely written objection to a choice of
Independent Counsel, the Company shall have seven days to make an alternate
selection of Independent Counsel and to give written notice of such selection to
Indemnitee, after which time Indemnitee shall have seven days to make a written
objection to such alternate selection.  Upon failure of the Board to select
Independent Counsel, or upon failure of Indemnitee to so approve, the
Independent Counsel shall be selected by the Chancellor of the State of Delaware
or such other person as the Chancellor shall designate to make such selection.
The Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
hereto and provide such person with appropriate indemnification, and the Company
shall pay all reasonable fees and expenses incident to the procedures of this
Section 3.3, regardless of the manner in which such Independent Counsel was
selected or appointed.  The rights and obligations of the parties under this
Section 3.3 shall be subject to, and shall be given effect only to the extent
permitted by, applicable Law.

 

3.4                                 If the person or persons empowered or
selected under this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within 45 days after receipt
by the Company of the Statement of Request for Indemnification by Indemnitee
therefor (or, if the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 3.3 of this Agreement, and such
determination shall not have been made and delivered in a written opinion within
90 days after (i) such Independent Counsel’s being appointed, (ii) the
overruling by the Court of objections to such Counsel’s selection or (iii)
expiration of all periods for the Company or Indemnitee to object to such
Counsel’s selection), the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent a prohibition of such indemnification
under applicable Law; provided, however, that such 45-day period may be extended
for a reasonable time, not to exceed an additional 30 days, if the person making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating to such determination; and provided, further, that
the 45-day limitation set forth in this Section 3.4 shall not apply and such
period shall be extended as necessary if Independent Counsel is not able to make
the determination pursuant to section 3.3 of this Agreement and if within 30
days after receipt by the Company of the Statement of Request for
Indemnification the Board has resolved to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within 90 days after such receipt and such determination is made thereat, or a
special meeting of stockholders is called within 30 days after such receipt for
the purpose of making such determination, such meeting is held for such purpose
within 60 days after having been so called and such determination is made
thereat.

 

4.                                       Merger, Consolidation or Change in
Control.  If the Company is a constituent corporation in a merger or
consolidation, whether the Company is the resulting or surviving corporation or
is absorbed as a result thereof, or if there is a change in control of the
Company, or a sale or other complete disposition of all or substantially all of
the assets of the Company, Indemnitee shall stand in the same position under
this Agreement with respect to the resulting, surviving, changed or acquiring
corporation or other entity as Indemnitee would have with respect to the Company
if its separate existence had continued or if there had been no change in
control of the Company or a sale or other complete disposition of all or
substantially all of the assets of the Company.

 

5.                                       Certain Definitions.  For the purposes
of this Agreement, the following terms shall have the indicated meanings and
understandings:

 

5.1                                 The term “other enterprise” shall include,
among others, employee benefit plans and civic, non-profit and charitable
organizations, whether or not incorporated.

 

5.2                                 The term “fines” shall include any excise
taxes assessed on Indemnitee with respect to any employee benefit plan.

 

--------------------------------------------------------------------------------


 

5.3                                 The term “serving at the request of the
Company” shall include any service, at the request or with the express
authorization of the Company, as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
which service imposes duties on, or involves services by, Indemnitee with
respect to such corporation, partnership, joint venture, trust or other
enterprise, its participants or beneficiaries.  If Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of such other enterprise, its participants or beneficiaries,
Indemnitee shall be deemed to have acted in a manner not opposed to the best
interests of the Company.

 

5.4                                 The term “change in control” shall include
any change in the ownership of a majority of the outstanding voting securities
of the Company or in the composition of a majority of the members of the Board
of the Company.

 

5.5                                 The term “Independent Counsel” means a law
firm, or a member of a law firm, that is experienced in matters of corporation
law and neither contemporaneously is, nor in the five years theretofore has
been, retained to represent (a) the Company or Indemnitee in any matter material
to either such party, (b) any other party to the proceeding giving rise to a
claim for indemnification hereunder or (c) the beneficial owner, directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding voting securities.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

6.                                       Attorneys’ Fees.  If Indemnitee
institutes any legal action to enforce Indemnitee’s rights under this Agreement,
or to recover damages for breach of this Agreement, Indemnitee, if Indemnitee
prevails in whole or in part, shall be entitled to recover from the Company all
fees and expenses (including attorneys’ fees) incurred by Indemnitee in
connection therewith.

 

7.                                       Deposit of Funds In Trust.  If the
Company voluntarily decides to dissolve or to file a petition for relief under
the applicable bankruptcy, moratorium or similar laws, then not later than 10
days prior to such dissolution or filing, the Company shall deposit in trust for
the sole and exclusive benefit of Indemnitee a cash amount equal to all amounts
previously authorized to be paid to Indemnitee hereunder, such amounts to be
used to discharge the Company’s obligations to Indemnitee hereunder. Any amounts
in such trust not required for such purpose shall be returned to the Company.
This Section 7 shall not apply to the dissolution of the Company in connection
with a transaction as to which Section 4 applies.

 

8.                                       Amendments to Law.  This Agreement is
intended to provide indemnity to Indemnitee to the fullest extent allowed under
Law, including but not limited to statutory law and judicial decisions.
Accordingly, to the extent permitted by Law, if the Law permits greater
indemnity than the indemnity set forth herein, or if any amendment is made to
any Law expanding the indemnity permissible under Law, the indemnity obligations
contained herein automatically shall be expanded, without the necessity of
action on the part of any party, to the extent necessary to provide to
Indemnitee the fullest indemnity permissible under Law.

 

9.                                       Miscellaneous Provisions.

 

9.1                                 This Agreement shall continue for so long as
Indemnitee serves as a director of the Company or any of its subsidiaries or as
a director, officer, partner, employee, agent or fiduciary of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise in which the Indemnitee served at the request of the Company, and
thereafter shall survive until and terminate upon the later to occur of: (a) the
final termination of all pending proceedings in respect of which Indemnitee is
granted rights of indemnification or advancement of expenses hereunder and of
any proceeding commenced by Indemnitee relating thereto; or (b) the expiration
of all statutes of limitation applicable to possible claims arising out of
Indemnitee’s services as described above.

 

--------------------------------------------------------------------------------


 

9.2                                 This Agreement constitutes the full
understanding of the parties and a complete and exclusive statement of the terms
and conditions of this Agreement and supersedes all prior negotiations,
understandings and agreements, whether written or oral, between the parties,
their affiliates, and their respective principals, shareholders, directors,
officers, employees, consultants and agents with respect thereto; provided,
however, that no rights of Indemnitee under any certificate of incorporation,
bylaw, insurance policy, Law or other agreement shall be limited or terminated
by this Agreement.

 

9.3                                 No alteration, modification, amendment,
change or waiver of any provision of this Agreement shall be effective or
binding on any party hereto unless the same is in writing and is executed by all
parties hereto.

 

9.4                                 If a court of competent jurisdiction
declares that any provision of this Agreement is illegal, invalid or
unenforceable, then such provision shall be modified automatically to the extent
necessary to make such provision fully legal, valid or enforceable. If such
court does not modify any such provision as contemplated herein, but instead
declares it to be wholly illegal, invalid or unenforceable, then such provision
shall be severed from this Agreement, this Agreement and the rights and
obligations of the parties hereto shall be construed as if this Agreement did
not contain such severed provision, and this Agreement otherwise shall remain in
full force and effect.

 

9.5                                 This Agreement shall be enforceable by and
against the Company, the Indemnitee and their respective executors, legal
representatives, administrators, heirs, successors and assignees.

 

9.6                                 The obligations of Holding and RPP LLC under
the Agreement shall be joint and several.

 

9.7                                 This Agreement shall be governed by,
construed under, and enforced in accordance with the laws of the State of
Delaware without reference to the conflict-of-laws provisions thereof that would
require the application of another state’s law.

 

9.8                                 This Agreement may be executed by the
parties hereto in multiple counterparts, each of which shall be deemed an
original for all purposes, and all of which together shall constitute one and
the same instrument.

 

9.9                                 The Company shall be precluded from
asserting in any judicial proceeding commenced under this Agreement that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Company is bound by
all the provisions of this Agreement.

 

9.10                           Unless otherwise expressly provided herein, all
notices, requests, demands, consents, waivers, instructions, approvals and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered to or mailed, certified mail return receipt
requested, first-class postage paid, addressed as follows:

 

If to the Company, to it at:

 

Resolution Performance Products Inc.
Resolution Performance Products LLC
1600 Smith Street, 24th Floor
Houston, TX 77002
Facsimile: 817-375-2304
Attention: General Counsel

 

If to Indemnitee, to Indemnitee at the address under such Indemnitee’s name on
the signature page hereto,

 

or to such other address or to such other addressees as any party shall have
last designated as its address or addressee

 

--------------------------------------------------------------------------------


 

by notice to the other party. All notices and other communications given to any
party in accordance with the provisions of this Agreement shall be deemed to
have been given when delivered or sent to the intended recipient thereof in
accordance with the provisions of this Section 9.10.

 

9.11                           In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

--------------------------------------------------------------------------------